   8:20-cr-00209-JMG-CRZ Doc # 35 Filed: 09/03/20 Page 1 of 2 - Page ID # 72




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                            8:20CR209

      vs.
                                                           ORDER
VERONICA      M.      SANDOVAL,
SERVANDO V. URIAS, ALEJANDRO G.
VALENCIA, and PRECILIANO H.
LOPEZ,

                  Defendants.



      Defendant Urias has moved to continue the pretrial motion deadline, (Filing
No. 31), because Defendant and defense counsel need additional time to fully
review the discovery received before deciding if pretrial motions should be filed.
The motion to continue is unopposed. Based on the showing set forth in the
motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant Urias’ motion to continue, (Filing No. 31), is granted.

      2)    To coincide with co-defendant Valencia’s case progression
            schedule, pretrial motions and briefs shall be filed on or before
            October 1, 2020.

      3)    As to all defendants, the trial of this case is set to commence before
            the Honorable John M. Gerrard, Chief United States District Judge,
            in Courtroom 1, 100 Centennial Mall North, United States
            Courthouse, Lincoln, Nebraska, at 9:00 a.m. on November 2, 2020,
            or as soon thereafter as the case may be called, for a duration of
            three (3) trial days. Jury selection will be held at commencement of
            trial.
8:20-cr-00209-JMG-CRZ Doc # 35 Filed: 09/03/20 Page 2 of 2 - Page ID # 73




   3)    The ends of justice served by granting the motion to continue
         outweigh the interests of the public and the defendant in a speedy
         trial, and as to all defendants, the additional time arising as a result
         of the granting of the motion, the time between today’s date and
         October 1, 2020, shall be deemed excludable time in any
         computation of time under the requirements of the Speedy Trial Act,
         because although counsel have been duly diligent, additional time is
         needed to adequately prepare this case for trial and failing to grant
         additional time might result in a miscarriage of justice. 18 U.S.C. §
         3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
         provided under this court’s local rules will be deemed a waiver of any
         right to later claim the time should not have been excluded under the
         Speedy Trial Act.

   September 3, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
